Exhibit 10.64
EXECUTION VERSION






 







GUARANTEE AGREEMENT


dated as of
December 22, 2016,
among
MEDA AB (PUBL),
as Borrower,


MYLAN N.V.,
as Guarantor


and
AB SVENSK EXPORTKREDIT (PUBL),
as Lender


        
 







--------------------------------------------------------------------------------







GUARANTEE AGREEMENT (this “Guarantee”), dated as of December 22, 2016, among
Mylan N.V., a public limited liability company (naamloze vennootschap) organized
and existing under the laws of the Netherlands (the “Guarantor”), Meda AB (publ)
(the “Borrower”) and AB Svensk Exportkredit (publ) (the “Lender”).
W I T N E S S E T H
          WHEREAS, the Borrower has heretofore executed and delivered to the
Lender the Swedish Kronor 2,000,000,000 Loan Agreement, dated as of September
17, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”), pursuant to which the Lender has extended credit to the
Borrower on the terms and subject to the conditions set forth in the Agreement;
and
          WHEREAS, the Guarantor has agreed to execute this Guarantee pursuant
to which the Guarantor shall fully and unconditionally guarantee all of the
Borrower’s obligations under the Agreement on the terms and conditions set forth
herein;
          NOW THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties hereto mutually covenant and agree as follows:
SECTION 1.01.    Capitalized Terms. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Agreement.
SECTION 1.02.    Guarantee. The Guarantor hereby unconditionally and irrevocably
guarantees, as a primary obligor and not as a surety, to the Lender for its
benefit, and its permitted endorsees, transferees and assigns, the prompt and
complete payment and performance of the obligations of the Borrower pursuant to
the Agreement (the “Obligations”). Whenever the Borrower does not pay any amount
when due under or in connection with the Agreement the Guarantor shall promptly
on demand pay that amount to the Lender or its permitted endorsees, transferees
and assigns. Subject to Section 1.09, the guarantee contained in this Section
1.02 shall remain in full force and effect until all the Obligations shall have
been satisfied by payment in full in cash. Except as provided in Section 1.09,
no payment made by the Guarantor or any other person or received or collected by
the Lender from the Guarantor or any other person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by the Guarantor in respect of the Obligations or any payment received or
collected from the Guarantor in respect of the Obligations), remain liable for
the Obligations until all Obligations are satisfied by payment in full in cash.
SECTION 1.03.    Amendments, etc., with Respect to the Obligations. To the
fullest extent permitted by applicable law, the Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against the
Borrower and without




--------------------------------------------------------------------------------





notice to or further assent by the Borrower, any demand for payment of any of
the Obligations made by the Lender may be rescinded by the Lender and any of the
Obligations continued, and the Obligations, or the liability of any other person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Lender, and this Guarantee and the Agreement, any
other documents executed and delivered in connection therewith, may be amended,
modified, supplemented or terminated, in whole or in part, as the Lender may
deem reasonably advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Lender for the payment of
the Obligations may be sold, exchanged, waived, surrendered or released.
SECTION 1.04.    Guarantee Absolute and Unconditional. To the fullest extent
permitted by applicable law, the Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Lender upon the guarantee contained in this
Guarantee; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Guarantee; and all
dealings between the Borrower and the Guarantor, on the one hand, and the
Lender, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Guarantee.
To the fullest extent permitted by applicable law, the Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Guarantor with respect to the Obligations. The
Guarantor understands and agrees that the guarantee contained in this Guarantee,
to the fullest extent permitted by applicable laws, shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of the Agreement, any of the Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Borrower or any other person against the Lender or (c) any other circumstance
whatsoever (with or without notice to or knowledge of the Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Guarantor under the guarantee contained in this Guarantee, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Lender may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Guarantor
or any other person or against any collateral security or guarantee for the
Obligations or any right of offset with respect thereto, and any failure by the
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Guarantor or any other person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of the Guarantor or any other person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law,




--------------------------------------------------------------------------------





of the Lender against the Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings
SECTION 1.05.    Reinstatement. Subject to Section 1.09, this Guarantee is a
continuing and irrevocable guaranty of all Obligations now or hereafter existing
and shall remain in full force and effect until all Obligations are satisfied by
payment in full in cash. Notwithstanding the foregoing, this Guarantee shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of the Borrower or the Guarantor is made, or the Lender
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under the bankruptcy laws of the Netherlands, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the Netherlands or other applicable
jurisdictions from time to time in effect (“Debtor Relief Laws”) or otherwise,
all as if such payment had not been made or such setoff had not occurred and
whether or not the Lender is in possession of or has released this Guarantee and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guarantee.
SECTION 1.06.    Payments. All payments by the Guarantor under this Guarantee
shall be made in the manner, at the place and in the currency for payment
required by this Guarantee and the Agreement. The obligations of the Guarantor
hereunder shall not be affected by any acts of any legislative body or
governmental authority affecting the Guarantor or the Borrower, including but
not limited to, any restrictions on the conversion of currency or repatriation
or control of funds or any total or partial expropriation of the Guarantor’s or
the Borrower’s property, or by economic, political, regulatory or other events
in the countries where the Guarantor or the Borrower is located.
SECTION 1.07.    Stay of Acceleration. If acceleration of the time for payment
of any of the Obligations is stayed, in connection with any case commenced by or
against the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by the Guarantor immediately upon demand by
the Lender.
SECTION 1.08.    Condition of Borrower. The Guarantor acknowledges and agrees
that it has the sole responsibility for, and has adequate means of, obtaining
from the Borrower such information concerning the financial condition, business
and operations of the Borrower as the Guarantor requires, and that the Lender
does not have any duty, and the Guarantor is not relying on the Lender at any
time, to disclose to the Guarantor any information relating to the business,
operations or financial condition of the Borrower (the Guarantor waiving any
duty on the part of the Lender to disclose such information and any defense
relating to the failure to provide the same).




--------------------------------------------------------------------------------





SECTION 1.09.    Releases. At such time as all Obligations shall have been
satisfied by payment in full in cash, this Guarantee and all obligations (other
than those expressly stated to survive such termination) of the Lender and the
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party.
SECTION 1.10.    Notices. All communications and notices hereunder to the
Guarantor shall be given to it at the address below in the manner provided in
Clause 23 (Notices) of the Agreement.
Mylan N.V. (c.o. Mylan Inc.)
1000 Mylan Boulevard
Canonsburg, PA 15317
Attention: Colleen Ostrowski
Telephone: (917) 262-2993
Fax: (917) 262-2990
E-mail: colleen.ostrowski@mylan.com


SECTION 1.11.    Counterparts. This Guarantee may be signed in any number of
counterparts and this has the same effect as if the signatories on the
counterparts were on a single copy of this letter.
SECTION 1.12.    Effects of Headings. The section headings herein are for
convenience only and shall not affect the construction hereof.
SECTION 1.13.    Severability. In case any provision in this Guarantee is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof will not in any way be affected or impaired
thereby.
SECTION 1.14.    Governing Law; Jurisdiction; Interpretation. This Guarantee is
governed by, and is to be construed and interpreted in accordance with, the laws
of the Netherlands. Unless the Guarantor consents in writing to the selection of
an alternative forum, the competent courts of Amsterdam, the Netherlands shall
be the sole and exclusive forum for any action asserting a claim arising
pursuant to or otherwise based on any provision of the laws of the Netherlands
or this Guarantee. In this Guarantee, legal concepts are expressed in English
terms. The Netherlands legal concepts concerned may not be identical in meaning
to the concepts described by the English terms as they exist under the law of
other jurisdictions. In the event of a conflict or inconsistency, the relevant
expression shall be deemed to refer only to the Netherlands legal concepts
described by the English terms.
[Signatures Pages Follow]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Borrower, the Guarantor and the Lender have duly
executed this Guarantee as of the day and year first above written.


MEDA AB (PUBL), as Borrower
 
 
By:
/s/ Colleen Ostrowski
 
Name:
Colleen Ostrowski
 
Title:
Chairman





MYLAN N.V., as Guarantor
 
 
By:
/s/ Colleen Ostrowski
 
Name:
Colleen Ostrowski
 
Title:
Senior Vice President and Treasurer







[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------








FOR ACCEPTANCE:
AB SVENSK EXPORTKREDIT (PUBL), as Lender
By
/s/ Hakan Lingnert
 
Name: Hakan Lingnert
 
Title:
 
 
By
/s/ Fredrik Bitter
 
Name: Fredirk Bitter
 
Title: Legal Counsel





[Signature Page to Guarantee Agreement]

